Citation Nr: 1133146	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-37 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a Tarlov Cyst/Cyst on the back.

2.  Entitlement to service connection for a bladder disorder to include as secondary to a service connected service connected back disorder, currently classified as lumbosacral strain.

3.  Entitlement to service connection for weakness and tingling of the right lower extremity to include as secondary to service connected back disorder (classified as lumbosacral strain) and as secondary to a Tarlov Cyst.  

4.  Entitlement to service connection for weakness and tingling of the left lower extremity to include as secondary to service connected back disorder (classified as lumbosacral strain) and as secondary to a Tarlov Cyst.  

5.  Entitlement to service connection for weakness and tingling of the right upper extremity to include as secondary to service connected back disorder (classified as lumbosacral strain) and as secondary to a Tarlov Cyst.  


6.  Entitlement to service connection for weakness and tingling of the left upper extremity to include as secondary to service connected back disorder (classified as lumbosacral strain) and as secondary to a Tarlov Cyst.  

7.  Entitlement to service connection for a bone marrow condition to include as secondary to a service connected back disorder currently classified as lumbar strain.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M.O.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to May 2003.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO), which, in pertinent part, denied the benefits sought.  The RO classified the issues involving numbness and tingling of the extremities as whether new and material evidence had been received to reopen previously denied claims.  As these issues are claimed as secondary to other conditions (the Tarlov cyst and the Veteran's service-connected lumbar spine disorder), and the matters have not been previously considered under this theory,  they are to be adjudicated on a denovo basis.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary in this case.  In an August 2008 memorandum, the Veteran's representative requested an additional examination to address all appellate issues.  The Board believes that medical opinions from an appropriately expert specialist who has considered the specific details of this case would be of great assistance in facilitating proper appellate review of this issue.

After having received the representative's August 2008 memorandum requesting additional examination, the RO initiated an examination request in October 2008.  The RO's request specifically asked that the Veteran be examined by a specialist/neurologist/neurosurgeon.  Of note, the request stated "please schedule with a physician who has knowledge or expertise in cases involving Tarlov's cysts."  With this request, the RO provided a detailed medical history dating back to the Veteran's treatment in service for back complaints following an injury in a fall around November 2002 and manifestations of tingling in the upper and lower extremities reported in a March 2003 report of medical history.  Instructions were for the examiner to review this detailed history.  

While a VA examination was conducted in October 2008, this examination is shown to have been conducted by a physician whose specialty is internal medicine, with no indication that he has the expertise that the RO itself had requested.  A new examination is in order.

The new examination should be conducted by the appropriate neurological specialist to first address the nature and likely etiology of the Tarlov cyst, and, thereafter to discuss whether any of the other claimed disorders are related to the cyst or the service-connected back disorder.    

VA's duty to assist the veteran includes obtaining relevant medical records and a thorough and contemporaneous medical examination in order to determine the nature and extent of the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers, who treated her for all claimed disorders since service.  After securing the necessary release(s), the AOJ should obtain these records.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is reported and records of such are not obtained, the Veteran and her representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records.  38 C.F.R. § 3.159 (2010).

2.  Thereafter, the AOJ should schedule the Veteran for a neurological disorders examination, conducted by an appropriate specialist/neurologist/neurosurgeon, with knowledge or expertise in cases involving Tarlov cysts, to determine the nature and etiology of the Veteran's claimed Tarlov cyst, plus the nature and etiology of the claimed manifestations of tingling/weakness of both upper extremities and both lower extremities, the bladder disorder and the bone marrow disorder, which are all claimed as secondary to the lumbar spine disorder/Tarlov cyst.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report, to include not only the service department records and post service records, but also review of the medical history as detailed in the print out following the October 22, 2008 VA examination request.  All indicated studies should be performed and all manifestations of current disability should be described in detail.  The examiner should answer the following:

(a) Does the Veteran have any current, chronic disorder(s) involving a Tarlov cyst?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such diagnosed disorder began in service or was the result of any incident in service?  In addressing this question, the examiner should address the history of back injury and complaints pertaining to the lumbar spine shown in service, as well as findings in reports of the post service examinations.  The examiner should discuss whether the Tarlov cyst is part and parcel of the Veteran's service connected lumbar spine disorder.  

(b) Does the Veteran have any current, chronic neurological disorder(s) affecting the bilateral upper extremities and/or bilateral lower extremities?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such neurological disorder began in service or was the result of any incident in service?  In answering this, the examiner should address the history of numbness and tingling reported in the March 2003 report of medical history.  

(c)  If any neurological disorder affecting the bilateral upper extremities and/or bilateral lower extremities did not begin in service and was not caused by active service, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50/50 probability) that any such disability is being caused or aggravated by the Veteran's service connected lumbar spine disability (currently classified as lumbosacral strain) and/or her Tarlov cyst.  

(d) Does the Veteran have any current, chronic bladder disorder(s)?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such disorder diagnosed began in service or was the result of any incident in service?  

(e)  If any bladder disorder did not begin in service and was not caused by active service, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50/50 probability) that any such disability is being caused or aggravated by the Veteran's service connected lumbar spine disability (currently classified as lumbosacral strain) and/or her Tarlov cyst.  

(f) Does the Veteran have any current, chronic bone marrow disorder(s)?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such disorder diagnosed began in service or was the result of any incident in service?  

(g)  If any bone marrow disorder did not begin in service and was not caused by active service, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50/50 probability) that any such disability is being caused or aggravated by the Veteran's service connected lumbar spine disability (currently classified as lumbosacral strain) and/or her Tarlov cyst.  

Each opinion should contain comprehensive rationale based on sound medical principles and facts.  If further evaluation by other specialist(s) is deemed necessary in order to answer any of these questions, the examiner should so state, and arrangements should be made by the RO to provide such further examination by the appropriate specialist.  

3.  After undertaking any other development deemed essential in addition to that specified above, the RO should re-adjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations, to include consideration of the applicability of 38 C.F.R. § 3.310(a) (2010) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) when adjudicating the secondary claims.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


